DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2020 and 6/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

REASON FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a crack sensing pattern overlapping the module area and disposed on the encapsulation layer; an auxiliary pattern overlapping the module area and disposed on the encapsulation layer, wherein the auxiliary pattern has a shape that extends along an edge of the crack sensing pattern and extends between the sensing patterns and the crack sensing pattern; and 15a signal line disposed on the encapsulation layer to electrically connect the crack sensing pattern to the auxiliary pattern.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claim 17 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a crack sensing pattern overlapping the module area and disposed on the base substrate, wherein the crack sensing patterning has a curved shape extending along an edge of the through-hole; an auxiliary pattern overlapping the module area and disposed on the base substrate, wherein the auxiliary pattern extends along an edge of the crack sensing pattern and extends 20between the sensing patterns and the crack sensing pattern; and a signal line configured to electrically connect the crack sensing pattern to the auxiliary pattern.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-16 and 18-20 depend from claim 1 or 17 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
KIM (US Patent Appl. Pub. No. 2019/0057632 A1).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895